Case 18-19074        Doc 34     Filed 12/10/18     Entered 12/10/18 12:34:55          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-19074
         Latasha M Thornton

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/06/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/05/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 5.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,199.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-19074        Doc 34      Filed 12/10/18    Entered 12/10/18 12:34:55              Desc         Page 2
                                                  of 4



 Receipts:

         Total paid by or on behalf of the debtor                   $0.00
         Less amount refunded to debtor                             $0.00

 NET RECEIPTS:                                                                                         $0.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $0.00
     Court Costs                                                          $0.00
     Trustee Expenses & Compensation                                      $0.00
     Other                                                                $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                     $0.00

 Attorney fees paid and disclosed by debtor:                   $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim        Claim         Principal       Int.
 Name                                Class   Scheduled      Asserted     Allowed          Paid          Paid
 MV DEALZ AUTO SALES             Secured        2,349.00            NA             NA           0.00        0.00
 AMERICAN CASH TO GO             Unsecured         500.00           NA             NA           0.00        0.00
 AMERICAN FAMILY INSURANCE GRO Unsecured        1,839.00            NA             NA           0.00        0.00
 ASHFORD UNIVERSITY              Unsecured         500.00           NA             NA           0.00        0.00
 AT&T UVERSE                     Unsecured      1,309.00            NA             NA           0.00        0.00
 BLACKHAWK FINANCE               Unsecured      5,556.00            NA             NA           0.00        0.00
 CASHNET USA                     Unsecured         100.00           NA             NA           0.00        0.00
 CCI                             Unsecured           1.00           NA             NA           0.00        0.00
 CHARTER COMMUNICATIONS          Unsecured         234.00           NA             NA           0.00        0.00
 CITY OF WAUKEGAN                Unsecured         395.00           NA             NA           0.00        0.00
 CITY OF ZION                    Unsecured         800.00           NA             NA           0.00        0.00
 COMCAST CABLE                   Unsecured         700.00           NA             NA           0.00        0.00
 CREDIT ONE BANK NA              Unsecured         716.00           NA             NA           0.00        0.00
 FIFTH THIRD BANK                Unsecured         500.00           NA             NA           0.00        0.00
 FIRST PREMIER BANK              Unsecured         440.00           NA             NA           0.00        0.00
 ILLINOIS STATE TOLL HIGHWAY AUT Unsecured         200.00           NA             NA           0.00        0.00
 MELVIN PETTIS                   Unsecured      1,700.00            NA             NA           0.00        0.00
 METRO SELF STORAGE              Unsecured         300.00           NA             NA           0.00        0.00
 NORTHSHORE GAS                  Unsecured      1,129.00            NA             NA           0.00        0.00
 NORTHSHORE WATER RECLAMATIO Unsecured             228.00           NA             NA           0.00        0.00
 PLS FINANCIAL                   Unsecured         500.00           NA             NA           0.00        0.00
 REGIONAL ACCEPTANCE             Unsecured      3,734.00            NA             NA           0.00        0.00
 SPRINT                          Unsecured      1,189.00            NA             NA           0.00        0.00
 TMOBILE                         Unsecured         250.00           NA             NA           0.00        0.00
 TTL FIN AC                      Unsecured      4,250.00            NA             NA           0.00        0.00
 UNIVERSITY OF PHOENIX           Unsecured           1.00           NA             NA           0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-19074      Doc 34     Filed 12/10/18    Entered 12/10/18 12:34:55                Desc        Page 3
                                               of 4



 Scheduled Creditors:
 Creditor                                   Claim         Claim        Claim         Principal       Int.
 Name                            Class    Scheduled      Asserted     Allowed          Paid          Paid
 US CELLULAR                  Unsecured         900.00           NA             NA           0.00        0.00
 VALUE AUTO                   Unsecured     10,745.00            NA             NA           0.00        0.00
 US DEPARTMENT OF EDUCATION   Unsecured           0.00           NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                           Claim          Principal                 Interest
                                                         Allowed              Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                    $0.00                 $0.00               $0.00
       Mortgage Arrearage                                  $0.00                 $0.00               $0.00
       Debt Secured by Vehicle                             $0.00                 $0.00               $0.00
       All Other Secured                                   $0.00                 $0.00               $0.00
 TOTAL SECURED:                                            $0.00                 $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                         $0.00                 $0.00               $0.00
        Domestic Support Ongoing                           $0.00                 $0.00               $0.00
        All Other Priority                                 $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                           $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                               $0.00                 $0.00               $0.00


 Disbursements:

        Expenses of Administration                               $0.00
        Disbursements to Creditors                               $0.00

 TOTAL DISBURSEMENTS :                                                                              $0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-19074        Doc 34      Filed 12/10/18     Entered 12/10/18 12:34:55            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
